Citation Nr: 1755236	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition with dyspnea.  

2.  Entitlement to compensation for a heart condition with dyspnea pursuant to the provisions of 38 U.S.C. § 1151.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1961 to August 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran's attorney contends in a September 2016 statement that the RO did not address any of the evidence from the Veteran's February 2014 VA-9 and attached documents in its September 2016 supplemental statement of the case.  

The Veteran was afforded a VA examination for his heart condition in September 2010.  A VA opinion was rendered based on the medical evidence of record in March 2013.  The Veteran's attorney alleges that both the September 2010 examination and March 2013 opinion were inadequate, and requests a new VA examination.  The attorney contends that the September 2010 VA examiner opined that the Veteran's right bundle branch block (RBBB) was at least as likely as not related to the RBBB found in service, yet the opinion overall declined to service connect the Veteran's heart conditions.  The VA examiner made a similar opinion regarding the Veteran's murmur, stating it was possible it was related to the 1964 detected murmur, but also possible it was related to a more recent cardiac valve event.  As for the March 2013 VA opinion, the Veteran's attorney contends that it was based on a false factual premise because the Veteran's records show that there was a delay in revascularization post-myocardial infarction in February 2012.  The March 2013 VA opinion referred to the incorrect administration of dopamine at the VA hospital as "purported" whereas it is in fact well-documented.  This event forms the basis for the Veteran's §1151 contentions.  

In addition to the Veteran's attorney's contentions, the Board has noted that the Veteran's service treatment records (STRs) contain numerous references to a heart condition diagnosed as interatrial septal defect, which was classified at the time of diagnosis by the doctors as a congenital heart defect.  The Veteran's STRs also contain notes detailing that the Veteran explained he was told as a child by his mother that he had a heart murmur when he was born.  The possibility of a pre-existing congenital heart defect and/or heart murmur was not discussed in either the September 2010 VA examination or the March 2013 VA opinion.  

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  When examined upon induction into service in July 1961, the Veteran was normal as to heart conditions, answered "no" as to whether he previously had, or currently had, heart problems.  The doctor noted "usual childhood ill... nothing to disqualify this man."  Yet, at a routine medical examination for flight qualification in 1964, the Veteran was disqualified based on heart conditions.   Nonetheless the possible pre-existence of these heart conditions was not discussed in the VA examination or opinion.  On remand, clarification is needed as to whether the presumption of soundness can be rebutted in this case.  

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  If an examination report is unclear, or a diagnosis is not supported, it is incumbent upon the Board to remand the case for corrective action.  38 C.F.R. §§ 4.2, 19.9(a) (2017); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Here the Board will remand for an additional medical examination and opinion on the Veteran's cardiac disability.   

With reference to the Veteran's PTSD, the Veteran was afforded a PTSD examination in May 2016.  Based on that examination, the RO granted the Veteran service connection for PTSD with a 30 percent rating.  In April 2017 statements, both the Veteran and his wife contend that the Veteran's symptoms are much worse than reported in the VA examination.  The affidavits submitted report the Veteran has suicidal thoughts, panic attacks, and personal hygiene issues, among other symptoms more serious than those which the Veteran was able to describe to the May 2016 VA examiner.  As this suggests a worsening of PTSD, a remand for a new VA examination is warranted to ascertain the current severity of the Veteran's PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiology examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  


For any cardiac diagnosis made, the examiner should provide a response to the following inquiries:
 
(a)  Is it clear and unmistakable (undebatable) that the cardiac disability existed prior to the Veteran's active military service;

(i)  For any cardiac disability that clearly and unmistakably existed prior to active service, did the disability undergo an increase in severity or worsen during active military service;

(ii) For any cardiac disability that clearly and unmistakably existed prior to active service, is the disability a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990);

(iii)  For any preexisting cardiac disability that is a congenital/developmental defect, is it at least as likely as not (i.e. probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional cardiac disability;

(iv)  For any preexisting cardiac disability that is a congenital/developmental disease, is it clear and unmistakable (obvious, manifest, and undebatable) that the disability was NOT aggravated (i.e. permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability

(b)  For any cardiac disability that did not clearly and unmistakably exist prior to service;

(i)  is it at least as likely as not (i.e. 50 percent probability) that the cardiac disorder(s) was caused by the Veteran's active service;

(ii) is it at least as likely as not (i.e. 50 percent probability) that the cardiac disorder(s) was caused or aggravated by the any of the Veteran's other service-connected conditions.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cardiovascular disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities; 

(c)  Did the documented administration of dopamine in February 2012 during the Veteran's treatment for myocardial infarction result in an additional disability or worsened a pre-existing disability.   If so, is it at least as likely as not (i.e. probability of 50 percent or greater) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment. 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cardiac disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  Schedule the Veteran for a new examination to assess the severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

3.  After undertaking any necessary additional development, readjudicate the remaining disability issues on appeal, to include all evidence available.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




